

 S1749 ENR: Protecting Affordable Mortgages for Veterans Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
 nineteenS. 1749IN THE SENATE OF THE UNITED STATESAN ACTTo clarify seasoning requirements for certain refinanced mortgage loans, and for other purposes.1.Short titleThis Act may be cited as the Protecting Affordable Mortgages for Veterans Act of 2019.2.Seasoning requirements for certain refinanced mortgage loans(a)Ginnie MaeSection 306(g)(1) of the National Housing Act (12 U.S.C. 1721(g)(1)) is amended by striking the second sentence.(b)Veterans loansSection 3709(c) of title 38, United States Code, is amended—(1)in the matter before paragraph (1), by striking is refinanced and inserting is a refinance; and(2)by striking paragraphs (1) and (2) and inserting the following new paragraphs:(1)the date on which the borrower has made at least six consecutive monthly payments on the loan being refinanced; and(2)the date that is 210 days after the first payment due date of the loan being refinanced..(c)Rule of constructionNothing in this Act may be construed to restrict or otherwise modify the authorities of the Government National Mortgage Association.Speaker of the House of RepresentativesVice President of the United States and President of the Senate